DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer absorber" in line 19. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the outer absorber was interpreted as “the support tube”.
Additionally, claim 1 recites “cross sectional area diameter” in lines 12 and 18. This is unclear because the cross-sectional area is an area, with a dimension of length squared, while the diameter is a diameter, with a dimension of length, and it is unclear what a “cross sectional area diameter” is supposed to represent. In each case, it is being compared to another diameter, so for the purpose of examination, the “cross sectional area diameter” was interpreted as just a “diameter”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn, III et al. (US 6,358,235 B1) in view of Weinstrauch (US 6,177,608 B1), in further view of Fourness (US 2,099,931 A), and in further view of Flam et al. (US 4,041,948 A).
Regarding claim 1, Osborn discloses a tampon (Fig. 8, feat. 26; Col. 9, lines 41-65) comprising: a membrane being an elongate pocket and made of flexible and expandable material (Figs. 1 and 8; Col. 4, lines 49-57; Col. 5, line 55 - Col. 6, line 19), the membrane including a closed top end and an opened bottom which includes an opening (Fig. 8), a cord made of the same material as the membrane extending from an inner bottom of the closed top end of the membrane (Fig. 8, feat. 44; Col. 7, line 63 – Col. 8, line 9); an inner absorber having a first end and a second end, the first end of the inner absorber being a rounded end, the inner absorber made of compressed high-density cotton, the inner absorber axially located in the membrane, the closed top end of the membrane contacting the second end of the inner absorber, the first end of the inner absorber protruding beyond the membrane (Fig. 8, feat. 78; Col. 9, lines 41-65).
Osborn does not disclose flanges extending outward from an outer surface of a lower portion of the membrane, the length of the inner absorber being longer than a half length of the membrane, a cross sectional area diameter of the inner absorber being larger than an inner diameter of the membrane, or a support tube.
Weinstrauch teaches tampons comprising collar-shaped flanges with tapered outer surfaces extending outward from the tampon (Figs. 1 and 5, feat. 7; Col. 2, line 66 – Col. 3, line 10). Weinstrauch teaches that such flanges help to seal the vaginal duct when the tampon is inserted (Col. 1, lines 29-51). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tampon disclosed by Osborn so that it comprises multiple flanges extending outward from an outer surface of a lower portion of the membrane, each flange being collar-shaped with a tapered outer surface in order to help seal the vaginal duct as taught by Weinstrauch.
Fourness teaches a tampon comprising an inner absorber (Figs. 1-2, feat. 12; Page 1, Col. 1, lines 33-53) and an outer shell (Fig. 2, feats. 14, 15, 16; Page 1, Col. 2, line 37 – Page 2, Col. 1, line 16). The inner absorber is large compared to the outer shell, and Fourness teaches that the tampon has a very high absorbent capacity (Page 2, Col .1, lines 51-71). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tampon disclosed by Osborn in view of Weinstrauch so that a length of the inner absorber is longer than a half length of the membrane and a diameter of the inner absorber is larger than an inner diameter of the membrane in order to have high absorbent capacity as taught by Fourness.
Flam teaches a tampon comprising an absorbent, tubular rigidity element (Figs. 1-2, feat. 12; Col. 3, lines 7-26) made from cotton (Col. 5, lines 23-60 – the rigidity element may be made from cellulose based materials, and cotton is cellulose). The rigidity element advantageously provides enough support to the absorbent material inside of it (Figs. 1-2, feat. 14) and the membrane enclosing it (Figs. 1-2, feat. 20) so that the tampon may be inserted (Col. 3, lines 7-26). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the tampon disclosed by Osborn in view of Weinstrauch and in further view of Fourness so that it includes a support tube being a tubular part with two opened ends, the support tube made of compressed high-density cotton, an inner diameter of the support tube being larger than the diameter of the inner absorber, the membrane mounted to the outer absorber from the second end of the membrane, the top end of the membrane and the inner absorber located in the support tube in order to provide enough support to insert the tampon as taught by Flam.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeOliveira et al. (US 2019/0000680 A1) discloses tampons.
Cunningham (US 4,318,404 A) discloses a tampon applicator.
Wennerblom et al. (US 3,712,305 A) discloses a tampon.
Bakunin (US 3,157,180 A) discloses a catamenial receptacle.
Hasse et al. (US 7,112,192 B2) discloses a tampon with a finger shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781